Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia: A wire harness comprising: a tube that is made of metal; a plurality of electrical wires that are inserted into the tube; and a plurality of shields that are constituted formed by braided wires in which conductive strands are woven into a tubular shape, and include tubular portions that respectively cover portions of the electrical wires located outside the tube, wherein portions at one end of the plurality of shields are put together and are fixed to the tube. The closest prior art is to JP2004319196 which disclose a similar wire harness comprising: a tube; a plurality of electrical wires that are inserted into the tube. However, JP2004319196 lacks to disclose or suggest at least the limitation of a plurality of shields that are constituted formed by braided wires in which conductive strands are woven into a tubular shape, and include tubular portions that respectively cover portions of the electrical wires located outside the tube, wherein portions at one end of the plurality of shields are put together and are fixed to the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831